On May 14, 1934, an action called "Summary Process" was brought by the landlord. This is the method provided by our law for a speedy determination of the issue raised by a landlord who claims that he is entitled to possession of his property. The case was tried and judgment rendered on June 11, 1934, and a decree entered that the landlord have immediate possession. The tenant took a writ of error to the Court of Common Pleas, which court, having the idea that summary process means just what the word says, held a special summer session to hear and dispose of the case. On August 1, a stipulation was filed duly signed by the tenant's attorney and by the attorney for the landlord. Therein it was agreed, among other things, that the tenant would get out by October 1st or submit to being put out upon execution. The writ of error was thereupon withdrawn. Before these things were done the attorney consulted his client, the tenant, and received her specific approval. Shortly thereafter she consulted another attorney, changed her mind and had him bring the present extraordinary action. Upon its trial before this court not even a pretense was made of proving the allegations therein made. This court promptly rendered judgment, whereupon the tenant appealed to the Supreme Court of Errors. Obviously its only purpose is to delay the inevitable day of reckoning. Sufficient violence has already been done to our summary process law. The motion for execution is granted. *Page 88